Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This communication action is responsive to amendment filed 12/18/20 where Applicant amended the claims. Claims 1,2,4,6,7,9-11,13 remain pending.

Response to Arguments
Applicant's arguments filed12/18/2020 have been fully considered and are not persuasive.
On page 6 of remarks, in paragraph 1 Applicant mentions the possible implementations of the invention as referred to in the specification, and in paragraph 3 of the same page refers to “prioritizing or assigning to an application…”, and argues that Waher does not teach these features.
In reply, it is noted that the features upon which applicant relies are not recited in the rejected claims.  The claims neither recite the mentioned implementations, or recite prioritizing or assigning to an application. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 7 of remarks, Applicant argues that Waher does not teach “setting up a data connection via at least one network element”.
In reply, Waher teaches “a method whereby messages can be sent between clients…” (see at least Abstract). This satisfies the broad limitation of a connection between network elements.
On page 7 of remarks, Applicant argues that Waher does not teach “wherein the at least one quality of service attribute is provided in the attribute region”.
In reply, this limitaion was deleted in the amendment filed 8/6/2020.
On page 7 of remarks, Applicant argues that Waher does not teach “wherein the at least one quality of service attribute is used by the at least one network element in interchanging the data to prioritize or delay transmission of the at least one a stanza with respect to other stanzas without performing an inspection of the payload of the at least one stanza”.
In reply, Applicant is reminded that the claims are given their broadest reasonable interpretation. In this case, the limitation only requires to “prioritize [or delay] transmission of the at least one stanza…” (the “or delay” limitation is optional and thus not given patenable weight). Waher teaches that since the QOS attribute is used by the client network elements to guarantee delivery of the data, then the different types of QOS attributes are broadly used for prioritizng the tpe of data delivery and included stanza. Furthermore, the limitation “… with respect to other stanzas…”, is broad and unclear if this is in regards to the same or different message, or in regards to an application of the same or different message. This is satisfied by Waher since Waher teaches different delivery levels for different data messages.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4,6,7,9-11,13 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waher, Peter (NPL: “XEP-xxxx: Quality of Service”, XP-002765636, Nov 2015, http://xmpp.org/extensions/inbox/qos.html).
In reference to claim 1, Waher teaches a method for interchanging data using a quasi-real-time protocol, the method comprising:
setting up a data connection via at least one network element (see at least paragraphs Abstract); 
interchanging the data by at least one stanza, a structure of the at least one stanza comprising an attribute region and a payload, the attribute region containing a type characterization of the stanza, data for addressing a transmitter and a receiver of the stanza, and at least one quality of service attribute (see at least Section 2.2 example 2, and Section 2.3 example 3); and
evaluating the at least one quality of service attribute on an application layer of the at least one network element involved in interchanging the data (see at least Section 1, paragraph 1);
wherein the at least one quality of service attribute is used by the at least one network element in interchanging the data to prioritize or delay transmission of the at least one a stanza 
In reference to claim 2, this is taught by Waher, see at least Title, XEP means XMPP Extension Protocol.
In reference to claim 4, this is taught by Waher, see at least Sections 2.2 & 2.3.
Claims 6,7,9-11,13 are slight variations of claims 1,2,4 above, and are therefore rejected based upon the same rationale as given.


Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ramy M Osman/
Primary Examiner, Art Unit 2457
February 11, 2021